Findings of Fact.
McGRANERY, District Judge.
1. On May 9, 1947,. ,at approximately 12:45 P.M. of a dry, clear day, the plaintiff, Oscar Jacobson, was driving his automobile east on Lancaster Pike approaching the intersection with Radnor Road, in Radnor Township, Delaware County, State of Pennsylvania.
*4072. The plaintiff, Anna Jacobson, was a passenger in the car of her husband at that time and place.
3. The defendant, Margaret H. Shober, was travelling South on Radnor Road and crossing Lancaster Pike when plaintiff’s automobile struck hers in the right front. Plaintiff’s automobile then caromed off to the right and stopped when it struck a telephone pole at the southeast corner of the intersection, about 25 feet from the point of impact.
4. Plaintiff, Oscar Jacobson, saw the defendant start to cross the intersection when he was more than fifty feet West of the intersection. He put the brakes on hard when he was fifty feet away from the intersection, and skidded the remaining distance until the collision.
5. Plaintiff, Oscar Jacobson, was travel-ling at an excessive rate of speed and failed to have his car under proper control when approaching an intersection controlled by a traffic light. In addition, he failed to stop as soon as he could have when he first saw defendant crossing Lancaster Pike.
6. Plaintiff did not act as a reasonable man would have under the circumstances.
7. As defendant approached Lancaster Pike from the North, her view West of the Pike was somewhat obstructed. She came on to the Pike without taking proper precaution and first saw plaintiff’s car approaching when she was in the middle of the Pike. At that time she was going very slowly and could have stopped. Instead she kept going across the Pike.
8. Defendant did not act as a reasonable man would have under .the circumstances.
9. Mrs. Jacobson was sitting next to her husband when the accident occurred and was knocked unconscious by the collision. She was then taken to the hospital where it was determined that she had a fracture of the right arm and contusions of the chest. She wore the cast for a few weeks and after that her arm was strapped up. At the time of trial, plaintiff still had a swollen wrist and some pain in her fingers.
10. For her injury and pain and suffering, Mrs. Jacob son is entitled to compensatory damages of $750.00.
Conclusions of Law.
1. This Court has jurisdiction of the parties to and subject matter of this action.
2. Pennsylvania’s substantive law of negligence and damages is the applicable law.
3. Plaintiff, Oscar Jacobson, is barred from recovering any damages from defendant because of his contributory negligence.
4. Plaintiff, Anna Jacobson, is entitled to recover compensatory damages from defendant, Margaret H. Shober, whose negligence was a concurrent cause of the accident.
5. Judgment will be entered in favor of plaintiff, Anna Jacobson, in the amount of $750.
6. Judgment will be entered in favor of defendant, Margaret H. Shober, against plaintiff, Oscar Jacobson.